Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 07/20/2022 has been entered. Claims 1-19 are pending. 

Election/Restrictions
Applicant’s election without traverse of claims 1-19 in the reply filed on 07/20/2022 is acknowledged and the restriction is made final.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 18 is/are rejected under 35 U.S.C. 102 as being anticipated by Truluck (US 20180115130). 

Regarding claim 18, Truluck discloses an apparatus comprising a medical imaging device connected to a cable (cord 110, 112; FIGS. 1, 5), the cable comprising: 
a first connector (connector 114; para [0032]; FIG. 5) located at a distal end of the cable and connecting the cable to the medical imaging device; 
a second connector (Connector at the proximal side of the cord 110) located at a proximal end of the cable for connecting the cable to a medical imaging controller; 
a circuit board (a control block 116; FIGS. 2, 5) comprising at least one memory (memory 230; FIG. 2), wherein the at least one memory stores at least authentication information associated with the cable (Memory 230 may store information that identifies one or more user devices 120 with which multi-functional cord 110 is authorized to communicate, receive power, and/or receive security services. Para [0073]) and the circuit board is communicatively connected via a communication bus (bus 210; FIG. 2) on the circuit board to the second connector for enabling access to the authentication information by a medical imaging controller connected to the second connector; and 
one or more imaging communication lines (Optical fibers are included in the cord 112. Para [0032]) extending between the first connector and the second connector for communicating imaging data from a medical imaging device connected to the first connector to a medical imaging controller connected to the second connector, wherein the one or more imaging communication lines bypass the communication bus on the circuit board (Optical fibers carry data. Fibers bypass the circuit board. Para [0032]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 5, 7-11, 13-17, 18, is/are rejected under 35 U.S.C. 103 as being unpatentable over Truluck (US 20180115130) in view of Trimberger (US 7268581).

Regarding claim 1, Truluck discloses a cable (cord 110, 112; FIGS. 1, 5) for connecting a medical imaging device to a medical imaging controller, the cable comprising: 
a first connector (connector 114; para [0032]; FIG. 5) located at a distal end of the cable for connecting the cable to a medical imaging device; 
a second connector (Connector at the proximal side of the cord 110) located at a proximal end of the cable for connecting the cable to a medical imaging controller; 
a circuit board (a control block 116; FIGS. 2, 5) comprising at least one memory (memory 230; FIG. 2), wherein the at least one memory stores at least authentication information associated with the cable (Memory 230 may store information that identifies one or more user devices 120 with which multi-functional cord 110 is authorized to communicate, receive power, and/or receive security services. Para [0073]) and the circuit board is communicatively connected via a communication bus  (bus 210; FIG. 2) on the circuit board to the second connector for enabling access to the authentication information by a medical imaging controller connected to the second connector; and 
one or more imaging communication lines (Optical fibers included in the cord 112. Para [0032]) extending between the first connector and the second connector for communicating imaging data from a medical imaging device connected to the first connector to a medical imaging controller connected to the second connector, wherein the one or more imaging communication lines bypass the communication bus on the circuit board (Optical fibers carry optical data. Fibers bypass the circuit board which communicates via bus 210 which is non-optical. Para [0032]; Also note that Cord 110, 112 may include one or more first conductive wires (e.g., formed by copper, aluminum, gold, silver) to carry and/or transport one or more electrical power and/or data signals. Such wires include power cord, a Universal Serial Bus (USB), an Ethernet cable, a coaxial cable, based on electrical power/signals flowing via the conductive wires. Para [0032]).
Truluck is silent regarding wherein the one or more imaging communication lines are electrical lines that bypass the communication bus on the circuit board. 
Trimberger is directed to a programmable interconnect including a plurality of signal lines that provides signal paths between any of the configurable resources (summary of the invention ) and teaches wherein the one or more imaging communication lines are electrical lines that bypass the communication bus on the circuit board (data between the various resources bypass signal lines of the programmable interconnect 222A; FIG. 2; col. 8, lines 27-52; Summary of the invention).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Truluck to program the multi-functional cord 110 in accordance with the teaching of Trimberger so that the conductive wires bypass the communication bus. One of ordinary skill in the art would be motivated to do this because this would reroute the signals for increasing performance (col. 2, lines 26-38; col. 3, lines 5-15; of Trimberger). 

Regarding claim 2, Truluck discloses wherein the at least one memory further stores identification information (Memory 230 may store information that identifies one or more user devices 120. Para [0073]; User device can be an imaging device. ) for identifying a medical imaging device that is associated with the cable.
Regarding claim 3, Truluck discloses wherein the at least one memory comprises a plurality of memories (ROM 240; Memory 230; FIG. 2).
Regarding claim 5, Truluck discloses wherein the circuit board comprises one or more processors (Processing unit 220; para [0072]) for facilitating communication between the medical imaging controller and at least a portion of the at least one memory.
Regarding claim 7, Truluck discloses at least one auxiliary communication line (Bus 210 can transfer identification information, para [0073], that identifies one or more user devices 120 through bus 210. FIG. 2) extending between the first connector and the circuit board for communicating at least non-imaging data from the medical imaging device to or through the circuit board.
Regarding claim 8, Truluck discloses wherein the communication bus is communicatively coupled to the second connector (Communication bus is communicatively coupled to the second connector because data from the bus is communicated via the second connector. FIG. 5 ) and the at least one auxiliary communication line is connected to the communication bus.
Regarding claim 9, Truluck discloses wherein at least a portion of the at least one memory is directly connected to the communication bus (FIG. 2).
Regarding claim 10, Truluck discloses wherein the circuit board is located in the proximal end of the cable (a control block 116, FIGS. 2, 5 is near the user side.).
Regarding claim 11, Truluck discloses wherein the circuit board is integrally formed as part of the cable (FIGS. 2, 5).
Regarding claim 13, Truluck discloses a second circuit board located proximate the first connector (Control block 114; para [0089]; FIG. 1).
Regarding claim 14, Truluck discloses wherein the at least one memory stores at least one of medical imaging device run time, medical imaging device type (Memory 230 may store information that identifies one or more user devices 120 with which multi-functional cord 110 is authorized to communicate, receive power, and/or receive security services. Para [0073]), medical imaging device usage count, medical imaging device button operation count, cable identification information, cable type, medical imaging device identification information, medical imaging device calibration information, and medical imaging device pixel compensation information.
Regarding claim 15, Truluck discloses one or more imaging control lines (optical fibers communication lines provided in cord 112. Para [0044]) extending between the first connector and the second connector for communicating imaging control signals (Imaging communication signal is transmitted via fiber. Para [0044]) from a medical imaging controller  connected to the second connector to a medical imaging device connected to the first connector, wherein the one or more imaging control lines bypass the communication bus of the circuit board (Optical fibers communication lines provided in cord 112 bypass control block 116 including memory 230. FIG. 2).
Regarding claim 16, Truluck discloses wherein the first connector is configured for connecting to at least one of an endoscope camera head, a medical microscope camera head, and an open field medical camera head (As can be seen from FIG.5, the first connector is configured to be coupled to an open field medical camera head.).
Regarding claim 17, Truluck discloses wherein the one or more imaging communication lines are configured for communicating at least one of pixel data and voxel data (Pixel data and voxel data being imaging data signal they can be transmitted via the imaging communication lines. FIG. 5; Para [0080], [0082]).


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Truluck in view of Trimberger and further in view of Kim (US 20170371573). 
Regarding claim 4, Truluck discloses wherein the identification information (Multifunctional Cord 110 may be preprogrammed (e.g., during manufacture, during packaging with a first device, etc.) to store (in the memory) information associated with a first device with which the cord is associated. Para [0051], [0068]) is stored on a memory on the circuit board. Truluck however, does not explicitly disclose wherein the authentication information is stored on a separate memory of the authentication chip on the circuit board.
Kim is directed to operating a user system including managing space of memory (abstract) and teaches wherein the authentication information is stored on a separate memory of the authentication chip on the circuit board (Authentication information is stored in a separate memory of memory 220. FIG. 1; Para [0057]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Truluck in accordance with the teaching of Kim so that the authentication information could be protected by storing it separately.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Truluck in view of Trimberger and further in view of Jung (US 20150005630). 
Regarding claim 6, Truluck does not expressly disclose wherein the one or more processors are configured to facilitate communication of one or more medical imaging device calibration parameters stored in the at least a portion of the at least one memory to the medical imaging controller.
Jung is directed to method of sharing image information (abstract) and teaches wherein the one or more processors are configured to facilitate communication of one or more medical imaging device calibration parameters stored in the at least a portion of the at least one memory to the medical imaging controller (A second device sends a control command for correcting an analysis information  to the ultrasound apparatus. Para [0121]; FIG. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Truluck in accordance with the teaching Jung so that correction analysis could be performed in the data for further data correction.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Truluck  in view of Trimberger and further in view of Bates (US 20040111029). 
Regarding claim 12, Truluck does not expressly disclose wherein the circuit board is over molded to protect the circuit board during sterilization of the cable. 
Bates is directed to ultrasound probe and its connecting cable (abstract) and teaches wherein the circuit board is over molded to protect the circuit board during sterilization of the cable (The sterilizable connector 500 includes a flexible printed wiring board that is molded into a probe connector housing 504. Para [0078]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Truluck in accordance with the teaching of Bates do that the circuit board could be protected during any sterilization process by being molded into the connector.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Truluck in view of Minoo (US 20090061678). 
Regarding claim 19,  Truluck discloses a medical imaging system (FIGS. 1, 5; para [0089]) comprising a medical imaging device (FIG. 5), a medical imaging controller (control elements of user device 120; FIG. 4), and a cable (Multi-functional cord 110 may include a cord 112; para [0032]; FIG. 5) connecting the medical imaging device to the medical imaging controller, wherein the medical imaging controller comprises one or more processors (Processing unit 400; FIG. 2), memory (memory 410; FIG. 4), and one or more programs stored in the memory  (Processor 400 controls operation of user device 120. Para [0084]) for execution by the one or more processors, the one or more programs. 
Truluck does not expressly disclose the one or more processors for  accessing cable authentication information stored in at least one memory of a circuit board of the cable; and authenticating the cable based on the cable authentication information stored in the at least one memory.
Minoo is directed to smart cables (abstract) and teaches a controller including a processor (FIG. 2; connector 110 including a micro-controller 210, authentication processor 220 ; para [0020]) processor including one or more programs including instruction for: 
accessing (Micro-controller 210 can receive the authentication inquiry and communicate it to authentication coprocessor 220. FIG. 2; Para [0022]) cable authentication information stored in at least one memory of a circuit board of the cable; and 
authenticating the cable based on the cable authentication information stored in the at least one memory (Authentication is performed by coprocessor 220 and sent to the micro controller; Also note that if the authentication response is accepted by the media device (process 450), cable preferences may be transmitted to the media device such as I-phone (process 460) and further communication via the cable apparatus may be authorized (process 470). Para [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Truluck in accordance with the teaching of Minoo so that an authorized accessory could be connected to the device (abstract of Minoo).

Response to Arguments

Applicant's arguments filed 07/20/2022 have been fully considered but they are not persuasive.
The applicant argues the authentication of the cable is done by the cable in Minoo, not by the controller connected to the cable. The examiner respectfully disagrees for the reasons stated below.
Claim 19 recites “A medical imaging system comprising a medical imaging device, a medical imaging controller, and a cable connecting the medical imaging device to the medical imaging controller, wherein the medical imaging controller comprises one or more processors, memory, and one or more programs stored in the memory for execution by the one or more processors, the one or more programs including instruction for: 
accessing cable authentication information stored in at least one memory of a circuit board of the cable; and 
authenticating the cable based on the cable authentication information stored in the at least one memory.”
The recited medical imaging controller’s function is accessing cable authentication information and authenticating the cable, as recited in claim 19. These functions are performed by Connector 110 (which is connected to the media device and cable 130) of Minoo, which includes microcontroller 210 and authentication coprocessor 220.
Claim does not recite any additional functions of medical imaging controller that associate it with the imaging. The functions such as accessing cable authentication information and authenticating cable can be the functions of the medical imaging controller.  Thus, the connector 110 including microcontroller 210 and authentication coprocessor 220 can be considered as medical imaging controller because, as stated above,  the connector 110 does the recited functions.  Thus, the authentication of the cable is done by the controller (the Connector 110) connected to the cable. 
Accordingly, applicants’ arguments are not persuasive. 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515. The examiner can normally be reached 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHANKAR RAJ GHIMIRE/Examiner, Art Unit 3795


/ANH TUAN T NGUYEN/Supervisory Patent Examiner, Art Unit 3795                                                                                                                                                                                                        08/22/2022